DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2021 has been entered.
Response to Arguments
	Applicant’s arguments filed 02/22/2021 have been fully considered.
	In short, applicant’s arguments pertain to the alleged fact that Lee et al. (US 2014/0165687 A1) does not disclose a method and device for producing a metallic 3D-formed hollow profile according to the claimed inventions.
	In response, the recitation of “A method for producing a metallic 3D-formed hollow profile” in independent claim 1 does not, in and of itself, require forming of the hollow profile 
	Additionally, claim 9 does not require any forming of the hollow profile in three dimensions since the recitation “for producing a metallic 3D-formed hollow profile” in the preamble is merely intended use of the device and the body of the claim contains no positive recitations that require anything more than the 2D forming disclosed by Lee. Consequently, Lee still anticipates claims 9-12 under 35 U.S.C. 102 as set forth below.
Specification
The disclosure is objected to because of the following informalities:
Pg. 3: in line 17, the recitation “y plane” should read either ‘xy plane’ or ‘yz plane’, and in line 18, “z plane” should read either ‘xz plane’ or ‘yz plane’. Applicant is required to determine which plane each should be.
Pg. 5, ln. 4: the recitation “curved in at least one axis (X, Y, Z)” should read either ‘curved about at least one axis (X, Y, Z)’ or ‘curved in at least one plane (XY, XZ, YZ)’.


Appropriate correction of the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“an adjusting drive that moves…” (clm. 10, 11)

The specification, pg. 17, ln. 19-22, states “[t]he adjusting drive 40 can for example be designed as a hydraulic, electric or pneumatic adjusting drive 40 and is activated by means of a control device 41”. The terms “hydraulic, electric or pneumatic” do not impart any particular structure to the adjusting drive; and even if they did impart structure, applicant has only listed them as examples and, therefore, has not clearly linked the claimed adjusting drive to any particular structure. Thus, said limitation cannot be interpreted under 35 U.S.C. 112(f).
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed function, and that the claimed function is clearly linked to said structure.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which 
	Regarding claim 1: the claim recites in part, “moving the first and second tool elements of the central tool group against one another…to cause the hollow metallic profile element to curve in a first spatial axis X” (ln. 15-20) and “moving the first and second tool groups…to cause sections of the hollow metallic profile element…to curve in a second spatial axis Z” (ln. 25-30). The features of curving the hollow element in first and second spatial axes does not appear to be enabled. Examiner contends that curvature of an object can be said to occur about an axis, or in a plane, but not “in” an axis. An axis is by definition an imaginary straight line that serves as a reference line, so any curvature of an object would be outside the reference axis, not in the axis. The skilled artisan would not be able to predict how the hollow element is to be curved “in a first/second spatial axis” and applicant has not provided any guidance to enable the skilled artisan to accomplish such a feat; thus, one would not be able to make and use the claimed invention without undue experimentation. Therefore, the disclosure fails to enable said claimed features.
Claims 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
	Regarding claim 9: the claim was amended to recite in part, “wherein the first and second tool elements of the first, second, and central tool groups are configured to hold the 
	Regarding claim 12: the claim was amended to recite “wherein at least one of the first, second, and central tool groups is configured to form the hollow metallic profile element within the one tool group”. However, the specification (pg. 17, ln. 10-12) states that “the hollow metallic profile element 25 arranged between the tool elements 31, 32 is not formed within the tool elements 31, 32”, which means only the central tool group (11) is configured to form the hollow element (25) within itself (also see Fig. 4-6 of the drawings). Applicant is attempting to claim broader subject matter than what the original disclosure provides support for and, for at least the reasons set forth, said recitation is considered to be new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claim 1: it is unclear what is meant by “to cause the hollow metallic profile element to curve in a first spatial axis X” (ln. 19-20) and “to cause sections of the hollow metallic profile element…to curve in a second spatial axis Z” (ln. 27-30). Examiner contends that curvature of an object can be said to occur about an axis, or in a plane, but not “in” an axis. Correction is required.
Regarding claim 7: it is unclear if the “tool group” (ln. 5) is intended to be one of, or additional to, the first, second, and central tool groups (ln. 2-3). Correction is required.
Regarding claims 10 and 11: claim limitations “an adjusting drive that moves at least one of the…tool groups” (clm. 10) and “an adjusting drive that moves the…tool groups” (clm. 11) invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Pg. 17, ln. 19-22, states “[t]he adjusting drive 40 can for example be designed as a hydraulic, electric or pneumatic adjusting drive 40 and is activated by means of a control device 41”. The terms “hydraulic, electric or pneumatic” do not impart any particular structure to the adjusting drive; and even if they did impart structure, applicant has only listed them as examples and, therefore, has not clearly linked the claimed adjusting drive to any particular structure.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
_____________________________________
Examiner notes that no art has been applied to claims 1-8 and 13; however, the claims as currently presented are not deemed allowable over the prior art because allowability cannot be determined due to the issues of claim 1 under 35 U.S.C. 112 set forth above, and applicant is required to clarify the claim in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0165687 A1), hereinafter ‘Lee’.
Regarding claim 9: Lee discloses A device for producing a metallic 3D-formed hollow profile which is curved in at least one axis (NOTE: the recitation “for producing a metallic 3D-formed hollow profile” is being interpreted as intended use of the device and, accordingly, is not being given patentable weight), the device comprising:
first and second tool groups (100’s, fig. 1) movably arranged spaced apart from, and on opposing sides of, a central tool group (4-5);
wherein each of the first, second, and central tool groups (100’s, 4-5, respectively) comprise opposing first and second tool elements (50’s and 4, 5, respectively) which are movable relative to each other (see fig. 1, 9-10);
100’s, 4-5, respectively) are configured to hold the hollow metallic profile element (1) in areas of the hollow metallic profile element which are to be left unformed (see examiner-annotated fig. 10 of Lee below).

    PNG
    media_image1.png
    278
    571
    media_image1.png
    Greyscale

Examiner-Annotated Figure 10 of Lee


Regarding claim 10, which depends on claim 9: Lee discloses an adjusting drive (70, 90, fig. 3) that moves the first and second tool groups (100’s) linearly along the at least one axis (as indicated by the “forward” arrow in fig. 3) and/or pivots the first and second tool groups about at least one axis (see fig. 10, cylinder 95 pivots the tool groups 100 about the axis at 32) (NOTE: the claim does not require that the adjusting drive moves each of the at least two tool groups).
Regarding claim 11, which depends on claim 9: Lee discloses an adjusting drive (90, 95, fig. 10-11; [0055], “upper die 5 is…moved by operations of the slider 3”, and therefore includes an adjusting drive) that moves the first, second, and central tool groups (100’s, 4-5, fig. 1, 9-12) linearly along at least two spatial axes (tool group 4-5 moves vertically and the tool groups 100’s move linearly along both the vertical and horizontal axes as indicated by the direction arrow in fig. 11) and/or pivots the first, second, and central tool groups about at least two 
Regarding claim 12, which depends on claim 9: Lee discloses wherein the central tool group (4-5, fig. 1, 9-12) of the first, second, and central tool groups (100’s, 4-5, respectively) is configured to form the hollow metallic profile element (1) within the one tool group (4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JARED O BROWN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725